DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the rear surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Applicant is further reminded to ensure that all claims have proper antecedent basis. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-8, 10-13, 22 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hancock (US 2010/0326624).
Regarding claim 1, 
Referring to annotated Fig. 4, Hancock teaches a heat exchange unit 400 for heat pumps or air conditioners (see par. 28), comprising: a box-like casing 301, a lower surface, an upper surface which is opposite the lower surface and which is spaced apart therefrom with respect to an axis of the casing, and a front surface which extends between the lower surface and the upper surface, the surfaces being defined on the casing 301, a first opening 324 and a second opening 304 which are made on the casing, a channel (e.g. the channel defined by an airflow, as represented by dashed arrows, between first opening 324, comprising blower 314, blade assembly 330 and through heat exchanger 316, and second opening 304) which extends inside the casing between the first and second openings, a fan 314 housed inside the casing, along the channel, and which is arranged to move an air flow away from and towards the external environment (see par. 31) with respect to the casing through the openings, the fan being a centrifugal fan (e.g. as fan 314  displaces air radially, changing the direction of the airflow by 90 degrees), a heat exchanger 316 placed in the channel, in which the heat exchanger has a V-like profile (see par. 33), and at least a portion of the fan and the heat exchanger are one below the other with respect to the axis (e.g. as the fan 314 is completely below the heat exchanger 316 relative to the axis), wherein the first opening 324 is made on the front surface of the casing and the second opening is made on the upper surface and/or on the front surface in a position above the first opening with respect to the axis.
Hancock teaches that ambient air is pulled into the heat exchange unit (see par. 31). Hancock further teaches that the [heat exchange unit] may be used in [an] “outdoor application” (see par. 27). 
Accordingly, Hancock teaches wherein the heat exchange unit is an external unit (e.g. wherein the term “external unit” is defined as a unit capable of being utilized in an outdoor application). 
With respect to the recitation “wherein the front surface of the heat exchange unit is directed towards the external environment with respect to a building during use of the heat exchange unit”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim (see MPEP 2114). Here, the heat exchange unit of Hancock is capable of being utilized such that the front surface of the heat exchange unit is directed towards the external environment with respect to a building during use of the heat exchange unit, and therefore it meets the recitation “wherein the front surface of the heat exchange unit is directed towards the external environment with respect to a building during use of the heat exchange unit” of claim 1. 


    PNG
    media_image1.png
    1003
    923
    media_image1.png
    Greyscale

Regarding claim 2,
Hancock teaches wherein the first 324 and second 304 openings are made on the front surface and on the upper surface of the casing, respectively.
Regarding claim 3,
Hancock teaches wherein the fan 314 is placed in the channel between the first opening 324 and the heat exchanger 316. 
Regarding claim 4,
Hancock teaches wherein the fan is arranged to promote a circulation of the air flow (e.g. as shown by dashed arrows) from the first opening to the second opening. 
Regarding claim 5,
Hancock teaches wherein rotation axis (e.g. as shown in annotated Fig. 4) of an impeller (e.g. blade assembly 330) of the fan is transverse, in particular orthogonal, to the axis.
Regarding claim 6,
Hancock teaches wherein the fan 314 is placed in a position adjacent to the first opening 324 in such a manner that an impeller (e.g. blade assembly 330) of the fan faces the first opening. 
Regarding claim 7,
Hancock teaches wherein the fan comprises a casing 332 and an impeller (e.g. blade assembly 330) which can be rotated about an individual rotation axis inside the casing, the extent of the first opening 324 substantially coinciding (e.g. being substantially adjacent) with the extent of an inlet opening of the casing of the fan through which the air flow is drawn by the rotation of the impeller (see par. 35). 
Regarding claim 8,
Hancock teaches wherein the vertex of the heat exchanger turns towards the upper surface. 
Regarding claim 10,
Hancock teaches wherein the box-shaped casing 301 further comprises a rear surface opposite the front surface and a pair of lateral surface (not labeled) which are opposite each other, the lower surface, rear surface and lateral surfaces not being provided with one or more openings for the passage of the air flow away from and towards the external environment with respect to the casing.
Regarding claim 11
Hancock teaches wherein the heat exchanger is at least partially above the fan with respect to the axis of the casing. 
Regarding claim 12,
Hancock teaches wherein the heat exchanger is substantially aligned with the fan along the axis of the casing (e.g. wherein claim 12 is interpreted such that the recitation “substantially aligned” comprises that an air flow is capable of being blown from the fan to the heat exchanger). 
Regarding claim 13,
Hancock teaches wherein the heat exchange unit comprises hydraulic and electrical connection means (not shown) which are provided to operationally connect the heat exchange unit to one or more internal units of a conditioning installation and/or sanitary water distribution devices and/or refrigeration devices (see par. 26 wherein refrigerant must flow into and out of the heat exchange unit and therefore must contain some sort of hydraulic connection means capable of operationally connecting the heat exchange unit to one or more internal units etc…, and see par. 31 wherein the motor 326 is electrically powered and therefore must contain some sort of electrical connection capable of operationally connecting the heat exchange unit to one or more internal units etc…). 
Regarding claim 22,
Hancock teaches wherein the centrifugal fan is of radial type (see Fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Desler (US 2010/0041327).
Regarding claim 9,
Hancock does not teach wherein the heat exchange unit comprises a pair of containers for collecting condensation water, which are placed in the region of respective distal ends of the heat exchanger with respect to the vertex thereof.
Desler, directed to a heat exchange unit for heat pumps or air conditioners, teaches wherein a heat exchange unit 400 comprises a pair of containers 406a for collecting condensation water, which are placed in a region of respective distal ends of a heat exchanger 408 with respect to a vertex thereof. Desler also teaches container 506 for collecting condensation water. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock by Desler with the motivation of collecting condensation water in a convenient location and avoiding the pooling of condensation at inconvenient locations within the heat exchange unit. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Fujio (JP 03213928).
Regarding claim 14,
Hancock does not teach wherein the second opening is made on the front surface in a position above the first opening with respect to the axis.
Referring to Fig. 2, Fujio, directed to an outdoor heat exchange unit, teaches wherein a second opening 5 is made on a front surface (not labeled) in a position above a first opening 4 of a heat exchange unit 1. 
Fujio teaches that it is advantageous to embed a heat exchange unit in a wall when there is no suitable installation place for an outdoor heat exchange unit (e.g. in apartments and the like, see lines 15-17). 
Fujio further teaches that in wall-embedded heat exchange units, it is advantageous to have the first and second openings on the same surface (e.g. the front surface) of the heat exchange unit in order to: 1) suppress the amount of protrusion of the heat exchange unit from the wall surface (e.g. to improve appearance of the heat exchange unit, see lines 54-55, 60-65, 103-104); and 2) avoid ventilation (e.g. air exhaust) from any other surface of the heat exchange unit (e.g. to promote effective utilization and space-saving in the vicinity of the embedded heat exchange unit by having air exhaust from only one side of the heat exchange unit, see lines 66-69, 104-108). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock by Fujio, such that the second opening is made on the front surface in a position above the first opening with respect to the axis, with the motivation of embedding the heat exchange unit in a wall when there is no suitable installation place for the outdoor heat exchange unit of Hancock (e.g. in apartments and the like, see Fujio lines 15-17, or if an overhang or other structure precludes the use of a top-side air exhaust). 
Further, one of ordinary skill in the art would recognize that the modification of Hancock by Fujio would advantageously:
suppress the amount of protrusion of the heat exchange unit from the wall surface (e.g. to improve appearance of the heat exchange unit, see Fujio lines 54-55, 60-65); and
avoiding considering the ventilation (e.g. air exhaust) from any other surface of the heat exchange unit (e.g. to promote effective utilization and space-saving in the vicinity of the embedded heat exchange unit by having air exhaust from only one side of the heat exchange unit, see Fuji lines 66-69, 104-108). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Fujio and Thomas (US 3416329).
Regarding claim 15,
Hancock does not teach the second opening being made on the casing in the form of a grid. 
Referring to Figs. 1-2, Fujio teaches the second opening 5 being made on the casing in the form of a grid (e.g. wherein “grid” is interpreted to comprise a mesh, screen, or louver-system). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock by Fujio with the motivation of disallowing debris to blow into the heat exchange unit via the openings. 
Hancock as modified above does not teach wherein the heat exchange unit comprises an elbow conveyor placed at the second opening for the circulation of the air flow. 
Thomas, directed to an outside heat exchange unit, teaches an elbow conveyer 64 placed at an opening 61, 62 for a circulation of an air flow (see col 2, lines 67-70). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock as modified above by Thomas with the motivation of guiding an air flow (see Thomas, col 2, lines 67-70).  
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Kim (US 2004/0237559).
Regarding claims 16-17,
Hancock does not teach wherein a seat is formed in an external wall of a building and the heat exchange unit is at least partially arranged inside the seat, wherein the seat is closed with respect to the external environment by means of a front panel in such a manner that the front surface of the casing is substantially near an internal surface of the front panel.
Referring to Figs. 1-2, Kim, directed to an outdoor heat exchange unit, teaches wherein a seat (not labeled, see par. 37) is formed in an external wall 2 of a building (see par. 37) and a heat exchange unit 10 is at least partially arranged inside the seat (see par. 39), wherein the seat is closed with respect to the external environment by means of a front panel 4, 6  in such a manner that the front surface of the casing (not labeled, see par. 39) is substantially near an internal surface of the front panel (see abstract, pars. 39-40).
Kim teaches that a conventional outdoor heat exchange unit is restricted in installation spaces due to high density and strict environment regulations of cities, and increases civil applications due to noise and heat (see par. 3). Especially, a common residential area such as large-scaled apartment buildings regulates the outdoor units to be installed in indoor verandas to improve the appearance and prevent noise (see par. 3). Accordingly, an object of the Kim is to provide a realistic installation structure which can be easily built in an outer wall of a commercial and/or residential building (see par. 7). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock by Kim with the motivation of easily building the heat exchange unit in an outer wall of a commercial and/or residential building (e.g. to improve appearances and preventing noise, while avoiding restrictions/regulations of conventional outdoor heat exchange units, . 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of ORESTE (WO 2007/099571) and Thomas.
Regarding claim 18,
Hancock does not teach wherein a seat is formed in an external wall of a building and the heat exchange unit is at least partially arranged inside the seat so that a space is defined between the upper surface of the casing and an upper surface of the seat, wherein a conveyor is provided in the space between the second opening of the casing and a panel which closes the space at the front, the panel being provided with a grid for the passage of the air flow.
Referring to Figs. 4, 6, Oreste, directed to an outdoor heat exchange unit, teaches wherein a seat 19 is formed in an external wall 17 of a building and a heat exchange unit 1 is at least partially arranged inside the seat 19 so that a space 21 is defined between an upper surface 8 of the casing and an upper surface 23 of the seat, and a panel 25 which closes the space at the front, the panel being provided with a grid 24 for the passage of the air flow.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock by Oreste with the motivation of providing an outdoor unit which avoids a negative aesthetic impact to buildings (see Oreste, page 3), and also avoids the restrictions set for conventional outdoor heat exchange units (see Oreste, page 3) by embedding said outdoor unit in an external wall.  
Hancock as modified above does not teach wherein a conveyor is provided in the space between the second opening of the casing (and the panel). 
Thomas, directed to an outside heat exchange unit, teaches a conveyer 64 placed in an air space between an opening 59 and an outlet for a circulation of an air flow (see col 2, lines 67-70). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock as modified above by Thomas with the motivation of guiding an air flow (see Thomas, col 2, lines 67-70) in the space.  
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of ORESTE. 
Regarding claims 19-20,
Hancock does not teach wherein the rear surface of the heat exchange unit is provided with first engagement means arranged for being connected in a stable manner to second engagement means, these means being able to be fixed to an external wall of a building in order to support the casing, wherein the first and second engagement means are constructed in an eyelet-like manner and hooklike manner, respectively.
Referring to Fig. 3, Oreste teaches wherein a rear surface 4 of a heat exchange unit 1 is provided with first engagement means 18 arranged for being connected in a stable manner to second engagement means (not shown, see page. 10), these means being able to be fixed to an external wall 17 of a building in order to support the casing (see page 10), wherein the first and second engagement means are constructed in an eyelet-like manner (e.g. opening holes, see page 10) and hooklike manner (e.g. metal brackets to fit said opening holes, not shown, see page 10), respectively.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock by Oreste with the motivation of providing an outdoor unit which avoids a negative aesthetic impact to buildings (see Oreste, page 3), and also avoids the restrictions set for conventional outdoor heat exchange units (see Oreste, page 3) by securely and stably embedding said outdoor unit in an external wall.  
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Lee (US 2013/0092351)
Regarding claim 21, 
Hancock does not teach wherein the rear surface is provided with one or more hooks which are provided with respective brackets for fixing the hooks to a wall.
Lee, directed to an outdoor heat exchange unit, teaches wherein a rear surface (not labeled) is provided with one or more hooks 52 which are provided with respective brackets 100 for fixing the hooks to a wall (see par. 28). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hancock by Lee with the motivation of safely and securely attaching the outdoor unit to a wall (see Lee, abstract, par. 7) and thereby increasing, for example, the useable ground space of an outdoor area (e.g. a patio).  
Response to Arguments
Previously entered objections to the drawings are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. Applicant argues that Hancock does not teach a heat exchange unit wherein the unit is “an eternal unit”. However, Hancock teaches that ambient air is pulled into the heat exchange unit (see par. 31). Hancock further teaches that the [heat exchange unit] may be used in [an] “outdoor application” (see par. 27). Accordingly, Hancock teaches wherein the heat exchange unit is an external unit (e.g. wherein the term “external unit” is defined as a unit capable of being utilized in an outdoor application).
Applicant further argues that Hancock does not teach “wherein the front surface of the heat exchange unit is directed towards the external environment with respect to a building during use of the heat exchange unit”. However, the recitation is an intended use of the claimed invention, and as the heat exchange unit of Hancock is capable of being utilized such that the front surface of the heat exchanger is directed to towards the external environment, etc…, Hancock teaches said recitation. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MICHIAKI teaches an outdoor unit with a space.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Steve S TANENBAUM/               Examiner, Art Unit 3763